DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-17, 19, 21 and 22 are pending of which claims 1, 10, and 17 are in independent form. 
Claims 1-17, 19, 21 and 22 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 19, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s Argument:
Applicant argues, on pages 13-15 of the "Remarks”, that “In particular Roberts discusses in this section that additional user data "not included in the first user data" can be obtained to determine further communication specifications for communicating further content to the users. Thus, Roberts is not omitting data, but is in fact including additional data. Further, Roberts describes transmitting content to user devices based on trajectories of its data structure (e.g., a decision tree), but FIG. 114 makes no mention of extracting and propagating configuration parameters for its data structure”. 

	Examiner's Response:
determine that one or more machine learning configuration parameters are utilized by a machine learning algorithm implemented by the curation engine module to generate the curated data as output from the machine learning algorithm (Roberts: Various machine-learning techniques may be used to generate learned data. For example, a machine-learning technique may use decision-tree learning, association-rule learning, an artificial neural network, deep learning, inductive logic programming, a support vector machine, clustering, a Bayesian network, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, a genetic algorithm, or rule-based machine learning ¶ [0037]. Such limits can allow a machine-learning model to continue to collect data pertaining to various options and continue to modify one or more parameters through learning. When there are only two options, a single interface component may be provided to identify relative bias towards one option versus the other ¶ [0098]);
extract, from a first computing device, the one or more machine learning configuration parameters utilized by the machine-learning algorithm while omitting the curated data from the extracted one or more machine learning configuration parameters (Roberts: In response to the detecting that the trajectory has reached the first branching node, first learned data generated by processing first user data using a machine-learning technique is retrieved. The first user data includes user attributes for a set of other users…In response to the detecting that the trajectory has reached the second branching node, second learned data generated by processing second user data using the machine-learning technique is retrieved. The second user data includes at least some user attributes not included in the first user data ¶ [0003]. Thus, a profile data populator 122 at machine learning data platform 105 can generate profile data corresponding to one or more individual users for particular clients and can customize which field values are included in the profile data for individual clients ¶ [0031]. Also see ¶ [0047], [0063], [0120] and [0124]. In some instances, client system 110 at least partly and 
propagate, to a second computing device, the one or more machine learning configuration parameters without exposing the curated data utilized by the first computing device to generate the one or more machine learning configuration parameters effective to modify a behavior of the machine-learning algorithm in response to the second computing device accessing the personalized analytics system (Roberts: In response to the detecting that the trajectory has reached the first branching node, first learned data generated by processing first user data using a machine-learning technique is retrieved. The first user data includes user attributes for a set of other users…In response to the detecting that the trajectory has reached the second branching node, second learned data generated by processing second user data using the machine-learning technique is retrieved. The second user data includes at least some user attributes not included in the first user data ¶ [0003]. ).


Applicant’s Argument:
Applicant argues, on pages 15-17 of the "Remarks”, that “Thus, Lang discusses the notion of searching a music database and retrieving music-related search results such as for playback. Lang, however, makes no mention of the above-referenced subject matter of amended claim 17, and particularly "determining a scope of supplemental content to present based on one or more of user a user historical pattern or user preferences of a user profile associated with the client device; modifying the supplemental content based on the determined scope Further, Applicant submits that Lang fails to disclose "obtaining the supplemental content based, at least in part, on metadata associated with the narrated analytics playlist," and "interrupting the outputting of the narrated analytics playlist to output 

	Examiner's Response:
Examiner respectfully disagrees; the combination of Kasravi, Chin, Rose and Lang discloses, determining a scope of supplemental content to present based on one or more of user a user historical pattern or user preferences of a user profile associated with the client device; modifying the supplemental content based on the determined scope (Chin: In at least one implementation, the described technology provides a method for improving search results. The method includes generating multiple user profiles based on monitored content navigation history associated with a query set. The user profiles are used to modify search results based on a selected user profile. The selected user profile may be used to send re-queries if the received queries do not satisfy a profile-based condition. The selected user profile may be used to filter, rank, and modify the layout of received results to present the modified results to the user [abstract]. Also see ¶ [0012], [0013], [0018], [0019], [0023], [0024], [0040]-[0044], [0049]-[0050]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI; Kas et al. (US 20180032620 A1) [Kasravi] in view Chin; Ying N. et al. (US 20180025089 A1) [Chin] in view of Rose; Robert Brett et al. (US 20180268022 A1) [Rose].

	Regarding claim 1, Kasravi discloses, a system comprising: one or more processors; and one or more storage devices comprising processor executable instructions that, responsive to execution by the one or more processors, cause the system to perform operations comprising: to generate a set of curated data from one or more data sources based upon anecdotal data associated with the user profile (FIG. 4 is a flowchart of an example method for performing a search using a personalized profile of a user to acquire more relevant search results, by modifying a search query using contextual keywords of the user's personalized profile ¶ [0004]. As has been described, the contextual keywords of the user's personalized profile are retrieved and added or appended to the user's search query to generate a modified search query that will likely provide search results that are more relevant to the user ¶ [0040]. The computing device 904 modifies the search query based on the user's personalized profile and returns search results for the modified query back to the user computing device 902 per the arrow 910 ¶ [0054]);
receiving, after [the automated curation query] to generate the set of curated data, a second trigger event to perform a query analysis on the set of curated data (See Fig. 4, receiving a search query is interpreted as trigger event and steps 404 and 410 are interpreted as query analysis); 
identifying one or more keywords to use in the query analysis (FIGS. 5 and 6 are flowcharts of example methods for selecting which keywords of the user's personalized profile on which basis to modify a search query by leveraging different personas of the user in his or her personalized profile ¶ [0005]. The personalized profile is a set of contextual keywords used to modify search queries made by the user so that the search results obtained are more relevant to the user ¶ [0019]. Also see ¶ [0035]-[0038]); 
performing a search on the set of curated data to extract information from the set of curated data based, at least in part, on the one or more keywords (FIG. 4 is a flowchart of an example method for performing a search using a personalized profile of a user to acquire more relevant search results, by modifying a search query using contextual keywords of the user's personalized profile ¶ [0004]. Weighting contextual keywords can ensure that search results are returned that correspond to the user's current and past interests ¶ [0032]. For multiple contextual keywords, the search query can be modified by adding or appending the contextual keywords to the query using a logical AND operator and separating each keyword within the modified query using a logical OR operator. Thus, for the search query QUERY and the contextual keywords KEYWORD1 and KEYWORD2, the resulting modified search query is "QUERY AND (KEYWORD1 OR KEYWORD2)." In this modified search query, the terms "AND" and "OR" are the logical operators AND and OR, respectively ¶ [0037]); 
analyzing the information to identify one or more insights; and generating a narrated analytics playlist using the one or more insights (In general, contextual keyword extraction is performed using natural language processing ( NLP) techniques. NLP techniques permit computing devices to derive meaning from the human-entered natural language input of the contextual information of the contextual information sources. NLP techniques can employ machine learning, such as statistical machine learning, techniques. Other examples of available NLP techniques include co-reference resolution, morphological segmentation, named entity recognition, part-of-speech tagging, parsing, 
However Kasravi does not explicitly facilitate the anecdotal data comprising data describing one or more of user preferences associated with the user profile or historical user interactions with a computing system, and the curated data comprising a subset of data from the data from the one or more data sources; after curating the data to generate the curated data; the automated curation query; performing a search on the set of curated data to extract.
Chin discloses, the anecdotal data comprising data describing one or more of user preferences associated with the user profile or historical user interactions with a computing system, and the set of curated data comprising a subset of data from the data from the one or more data sources; after the automated curation query to generate the set of curated data; the automated curation query; performing a search on the set of curated data to extract (The method includes generating multiple user profiles based on monitored content navigation history associated with a query set. The user profiles are used to modify search results based on a selected user profile [Abstract]. Also see ¶ [0012], [0013], [0018], [0019], [0023], [0026], [0027], [0040], [0050], [0052]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Chin’s system would have allowed Kasravi to 
However neither Kasravi nor Chin explicitly facilitates determining that a first trigger event occurs based on a pre-scheduled recurring calendar curation event indicating that curated data is to be generated for a particular user profile; performing an automated curation query in response to the trigger event.
Rose discloses, determining that a first trigger event occurs based on a pre-scheduled recurring calendar curation event indicating that curated data is to be generated for a particular user profile; performing an automated curation query in response to the trigger event; performing an automated curation query in response to the trigger event to generate a set of curated data (Query scheduling module 274 may automatically schedule, for at least one of the plurality of search queries, the respective time during the event to search the corresponding search query. For example, for live events such as sports, parades, and political events, query scheduling module 274 may create a curated flow dynamically. Because there could many people experiencing the same event at the same time, query scheduling module 274 may create the curated flow once and share the curated flow with as many other computing devices as necessary for simultaneous execution at each respective device. Even though a curated flow may be shared, some personalization could still occur, for example, refraining from executing a search of a particular search query based on personal preferences of users ¶ [0066]. Also see [abstract], ¶ [0007]-[0010], [0034], [0047], [0064]-[0071]).


Regarding claim 3, the combination of Kasravi, Chin and Rose discloses, the operations further comprising: identifying the user profile based, at least in part, on an active workspace; and acquiring the anecdotal data based, at least in part, on the active workspace (FIG. 4 is a flowchart of an example method for performing a search using a personalized profile of a user to acquire more relevant search results, by modifying a search query using contextual keywords of the user's personalized profile ¶ [0004] and [0040])

Regarding claim 4, the combination of Kasravi, Chin and Rose discloses, wherein said identifying the one or more keywords to use in the query analysis further comprises: identifying one or more contextual words included in a search query included in the trigger event (FIG. 4 is a flowchart of an example method for performing a search using a personalized profile of a user to acquire more relevant search results, by modifying a search query using contextual keywords of the user's personalized profile ¶ [0004]. Also see ¶ [0019]-[0024]); and augmenting the search query to include one or more contextual parameters based, at least in part, on the anecdotal data (An information store is searched using a search query that is modified based on the personalized profile of the user that 

Regarding claim 5, the combination of Kasravi, Chin and Rose discloses, wherein said augmenting the search query further comprises augmenting the search query with a time range or a location (In the method 500, the user's current context is determined (502). The current context of the user includes the circumstances surrounding the user's present situation. For instance, the current context can include or be based on the current time and/or day, the user's current location, the computing device that the user is currently using to perform a search, and so on ¶ [0044]. Also see claims 2 and 3).


Claims 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasravi in view of Chin in view of Rose in view of Boucher; Maxime et al. (US 20140344265 A1) [Boucher].

Regarding claim 2, the combination of Kasravi, Chin and Rose teaches all elements of claim 1.
However neither one of Kasravi, Chin or Rose explicitly facilitate wherein said operations further comprise updating the curated data based upon a prioritization of the one or more data sources.
Boucher discloses, wherein said operations further comprise updating the curated data based upon a prioritization of the one or more data sources (The resources may be ranked and presented to the user according to their relative degrees of relevance to the search query. The search results may also be ranked and presented to the user according to their relative degree of relevance to the user. In other words, the search results may be personalized for the querying user based on, for example, social-graph 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Boucher’s system would have allowed Kasravi, Chin and Rose to facilitate wherein said operations further comprise updating the curated data based upon a prioritization of the one or more data sources. The motivation to combine is apparent in the Kasravi, Chin and Rose’s reference, because there is a need for faster and more effective searches for objects within a social-networking environment.

Regarding claim 8, the combination of Kasravi, Chin, Rose and Boucher discloses, tracking one or more user interactions with output of the narrated analytics playlist by the system, the one or more user interactions affecting an output characteristic of the narrated analytics playlist; identifying at least one interaction of the one or more interactions as implicit positive feedback; and triggering a second query analysis based, at least in part, on said identifying the implicit positive feedback (Boucher: Any suitable type of user actions may be tracked or monitored. Typical user actions include viewing profile pages, creating or posting content, interacting with content, tagging or being tagged in 

Regarding claim 9, the combination of Kasravi, Chin, Rose and Boucher discloses, wherein said triggering the second query analysis further comprises triggering the second query analysis based on content of the narrated analytics playlist being output at a time associated with the at least one interaction (Kasravi: See Fig. 4, receiving a search query is interpreted as trigger event and steps 404 and 410 are interpreted as query analysis).


Claims 6, 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kasravi in view of Chin in view of Lang; Jonathan P. et al. (US 20170242653 A1) [Lang].

Regarding claim 6, the combination of Kasravi, Chin and Rose teaches all elements of claim 1.

Lang discloses, the operations further comprising: outputting the narrated analytics playlist using a playback module; displaying, via the playback module, a control associated with generating supplemental information during said outputting the analytics playlist; receiving input associated with actuation of the control; generating the supplemental information in response to said receiving the actuation; and interrupting said outputting the narrated analytics playlist to output the supplemental information (The computing device 504 may return the results of, for example, an artist who has an album named the same as the music variable, the album name which matches or is similar to the music variable, a track named the music variable, a radio station of the music variable, a playlist named the music variable, a streaming service provider identifier of content related to the music variable and/or the raw speech-to-text conversion results. Using the example of "American Pie," the search results may return the artist "Don McLean," the album(s) named "American Pie," track(s) named "American Pie," radio station(s) named "American Pie" (e.g., identifier for Pandora radio station for "American Pie"), a music service (e.g., streaming music service such as Spotify.RTM. or Pandora.RTM.) track identifier for the track "American Pie" (e.g, Spotify.RTM. track identifier for "American Pie", URI, and/or URL) and/or the raw speech-to-text result of "American Pie." The networked microphone system may provide the set of results from the database search to the media playback system. The results may be provided via the metadata exchange channel and/or any other communication path established between the networked microphone system and the media playback system ¶ [0558]. In response to selecting the content to 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Lang’s system would have allowed Kasravi, Chin and Rose to facilitate the operations further comprising: outputting the narrated analytics playlist using a playback module; displaying, via the playback module, a control associated with generating supplemental information during said outputting the analytics playlist; receiving input associated with actuation of the control; generating the supplemental information in response to said receiving the actuation; and interrupting said outputting the narrated analytics playlist to output the supplemental information. The motivation to combine is apparent in the Kasravi, Chin and Rose’s reference, because there is a need to develop consumer-accessible technologies to further enhance the listening experience.

Regarding claim 7, the combination of Kasravi, Chin, Rose and Lang discloses, receiving one or more input settings associated with playback of the narrated analytics playlist; and modifying the narrated analytics playlist during the playback based, at least in part, on the one or more input settings (Lang: In one instance, the confidence condition may be satisfied if the confidence metric for a given streaming service exceeds a confidence level threshold, which may be a default system setting or adjustable by a user ¶ [0329]. Also see ¶ [0326], [0461]. The computing device 504 may return the results of, for example, an artist who has an album named the same as the music variable, the album 

Regarding claims 17, the combination of Kasravi, Chin, Rose and Lang clearly shows a device for performing the methods of claim 1 and 6. Therefore the rejection of claim 1 and 6 applies to claim 17.
Furthermore the combination of Kasravi, Chin, Rose and Lang discloses, determining a scope of supplemental content to present based on one or more of user a user historical pattern or user preferences of a user profile associated with the client device; modifying the supplemental content based on the determined scope (Chin: In at least one implementation, the described technology provides a method for improving search results. The method includes generating multiple user profiles based on monitored content navigation history associated with a query set. The user profiles are used to modify search results based on a selected user profile. The selected user profile may be used to send re-queries if the received queries do not satisfy a profile-based condition. The selected user profile may be used to filter, rank, and modify the layout of received results to present the modified results to the user [abstract]. Also see ¶ [0012], [0013], [0018], [0019], [0023], [0024], [0040]-[0044], [0049]-[0050]).

Regarding claim 22, the combination of Kasravi, Chin, Rose and Lang discloses, wherein said determining the scope of supplemental content to present comprises determining an amount of information concerning the supplemental content to be presented, and wherein said modifying the supplemental content comprises modifying the supplemental content to correspond to the amount of information to generate the modified supplemental content (Chin: In at least one implementation, the described technology provides a method for improving search results. The method includes generating multiple user profiles based on monitored content navigation history associated with a query set. The user profiles are used to modify search results based on a selected user profile. The selected user profile may be used to send re-queries if the received queries do not satisfy a profile-based condition. The selected user profile may be used to filter, rank, and modify the layout of received results to present the modified results to the user [abstract]. Also see ¶ [0012], [0013], [0018], [0019], [0023], [0024], [0040]-[0044], [0049]-[0050]).


Claims 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kasravi in view of Lang in view of Roberts; Tara U. et al. (US 20190102681 A1) [Roberts]

Regarding claims 10, the combination of Kasravi, Chin and Rose clearly shows a device for performing the methods of claim 1 and 6. Therefore the rejection of claim 1 and 6 applies to claim 10.
However neither one of Kasravi, Chin or Rose explicitly facilitates determine that one or more machine learning configuration parameters are utilized by a machine learning algorithm implemented by the curation engine module to generate the curated data as output from the machine learning algorithm; extract, from a first computing device, the one or more machine learning configuration parameters utilized by the machine-learning algorithm while omitting the curated data from the extracted one or more machine learning configuration parameters; and propagate, to a second computing device, the one or more machine learning configuration parameters without exposing the curated data utilized by the first computing device to generate the one or more machine learning configuration parameters effective to modify a behavior of the machine-learning algorithm in response to the second computing device accessing the personalized analytics system.
Roberts discloses, determine that one or more machine learning configuration parameters are utilized by a machine learning algorithm implemented by the curation engine module to generate the curated data as output from the machine learning algorithm (Various machine-learning techniques may be used to generate learned data. For example, a machine-learning technique may use decision-tree learning, association-rule learning, an artificial neural network, deep learning, inductive logic programming, a support vector machine, clustering, a Bayesian network, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, a genetic algorithm, or rule-based machine learning ¶ [0037]. Such limits can allow a machine-learning model to continue to collect data pertaining to various options and continue to modify one or more parameters through learning. When there are only two options, a single interface component may be provided to identify relative bias towards one option versus the other ¶ [0098]);
extract, from a first computing device, the one or more machine learning configuration parameters utilized by the machine-learning algorithm while omitting the curated data from the extracted one or more machine learning configuration parameters (In response to the detecting that the trajectory has reached the first branching node, first learned data generated by processing first user data using a machine-learning technique is retrieved. The first user data includes user attributes for a set of other users…In response to the detecting that the trajectory has reached the second branching node, second learned data generated by processing second user data using the machine-learning technique is retrieved. The second user data includes at least some user attributes not included in the first user data ¶ [0003]. Thus, a profile data populator 122 at machine learning data platform 105 can generate profile data corresponding to one or more individual users for particular clients and can customize which field values are included in the profile data for individual clients ¶ [0031]. Also see ¶ [0047], [0063], [0120] and [0124]. In some instances, client system 110 at least partly anonymizes some or all of the user data (e.g., by omitting or obscuring values for at least some fields) before transmitting it to machine learning data platform (e.g., such that it is stored as anonymized or partially anonymized user data at the platform) ¶ [0041]); and 
propagate, to a second computing device, the one or more machine learning configuration parameters without exposing the curated data utilized by the first computing device to generate the one or more machine learning configuration parameters effective to modify a behavior of the machine-learning algorithm in response to the second computing device accessing the personalized analytics system (In response to the detecting that the trajectory has reached the first branching node, first learned data generated by processing first user data using a machine-learning technique is retrieved. The first user data includes user attributes for a set of other users…In response to the detecting that the trajectory has reached the second branching node, second learned data generated by 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Roberts’ system would have allowed Kasravi, Lang and Rose to facilitate determine that one or more machine learning configuration parameters are utilized by a machine learning algorithm implemented by the curation engine module to generate the curated data as output from the machine learning algorithm; extract, from a first computing device, the one or more machine learning configuration parameters utilized by the machine-learning algorithm while omitting the curated data from the extracted one or more machine learning configuration parameters; and propagate, to a second computing device, the one or more machine learning configuration parameters without exposing the curated data utilized by the first computing device to generate the one or more machine learning configuration parameters effective to modify a behavior of the machine-learning algorithm in response to the second computing device accessing the personalized analytics system. The motivation to combine is apparent in the Kasravi, Lang and Rose’s reference, because there is a need to improve reaction to the potential variability across a population of data ingesters and optimally handle requests and therefore improving the accessibility and complexity of multiple types of communication channels.

Regarding claim 12, the combination of Kasravi, Chin, Rose and Roberts discloses, wherein to generate the narrated analytics playlist, the story narrator module performs one or more operations to: identify anecdotal data associated with a user profile; and utilize the anecdotal data to determine how to represent the one or more insights (Kasravi: In general, contextual keyword extraction is performed using natural language processing (NLP) techniques. NLP techniques permit computing devices to derive meaning from the human-entered natural language input of the contextual 

Regarding claim 13, the combination of Kasravi, Chin, Rose and Roberts discloses, wherein to generate the narrated analytics playlist, the parser module, the query magnifier module, and the insight engine module collectively perform one or more operations to: identify one or more contextual words included an input query string associated with a trigger event associated with initiating the query analysis; utilize the one or more contextual words to identify one or more additional input queries to use in the query analysis; extract additional information from the curated data using the one or more additional input queries; and use the additional information and the information to identify the one or more insights (Kasravi: An information store is searched using a search query that is modified based on the personalized profile of the user that has been generated [Abstract]. FIGS. 2 and 3 are flowcharts of example methods for dynamically modifying or updating a 

Regarding claim 14, the combination of Kasravi, Chin, Rose and Roberts discloses, wherein to generate the narrated analytics playlist, the story narrator module and the animator module collectively perform one or more operations to: receive the one or more insights from the insight engine module; determine augmentation content for the one or more insights that includes a narrative description and one or more visualizations; and generate the narrated analytics playlist by including the narrative description and the one or more visualizations (Kasravi: In the method 500, the user's current context is determined (502). The current context of the user includes the circumstances surrounding the user's present situation. For instance, the current context can include or be based on the current time and/or day, the user's current location, the computing device that the user is currently using to perform a search, and so on ¶ [0044]. Also see claims 2 and 3).

Regarding claim 15, the combination of Kasravi, Chin, Rose and Roberts discloses, wherein to determine how to augment the one or more insights with the narrative description, the story narrator module performs additional operations to: identify a setting associated with a narration level; and generate the narrative description based, at least in part, on the narration level (Kasravi: In the method 500, the user's current context is determined (502). The current context of the user includes the circumstances surrounding the user's present situation. For instance, the current context can include or be based on the current time and/or day, the user's current location, the computing device that the user is currently using to perform a search, and so on ¶ [0044]. Also see claims 2 and 3).


Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kasravi in view of Chin in view of Rose in view of Roberts in view of Boucher.

Regarding claim 11, the combination of Kasravi, Chin, Rose and Roberts discloses, wherein to identify the one or more keywords to utilize in the query analysis, the parser module performs one or more operations to: rank each word included in the input search query string to identify one or more words that fall within a predefined threshold associated with returning successful results; and assign the one or more words that fall within the predefined threshold associated with returning successful results as the one or more keywords (Kasravi: The method 300 weights reoccurring contextual keywords within the primary personalized profile with highest weights (308), and weights stale contextual keywords within the primary personalized profile with lowest weights (310). The method 300 adds new contextual keywords to the primary personalized profile, and weights them with second-highest (or second-lowest) weights (312). As such, contextual keywords that were present in the past and are still present have the highest weights, keywords that are newly present have middle weights, and keywords that are no longer present have lowest weights ¶ [0031], [0032], [0038] and [0049]).
However neither one of Kasravi, Chin, Rose or Roberts explicitly facilitate tag and tokenize an input query string associated with the query analysis to identify each word included in an input search query string associated with the query analysis.
Boucher discloses, tag and tokenize an input query string associated with the query analysis to identify each word included in an input search query string associated with the query analysis (Each grammar of the grammar model may comprise one or more non-terminal tokens (or "non-terminal symbols") and one or more terminal tokens (or "terminal symbols"/"query tokens"), where particular non-terminal tokens may be replaced by terminal tokens ¶ [0055]. The non-terminal symbols may be 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Boucher’s system would have allowed Kasravi, Chin, Rose and Roberts to facilitate tag and tokenize an input query string associated with the query analysis to identify each word included in an input search query string associated with the query analysis. The motivation to combine is apparent in the Kasravi, Chin, Rose and Roberts’ reference, because there is a need for faster and more effective searches for objects within a social-networking environment.

Regarding claims 16, the combination of Kasravi, Chin, Rose, Roberts and Boucher discloses, wherein the personalized analytics system further includes a player module to: output the narrated analytics playlist; track one or more interactions with the player module and content being output by the player module at the time of the one or more interactions; and store the one or more interactions and the content being output at each respective time of the one or more interactions as anecdotal data (Boucher: Any suitable type of user actions may be tracked or monitored. Typical user actions include viewing profile pages, creating or posting content, interacting with content, tagging or being tagged in images, joining groups, listing and confirming attendance at events, checking-in at locations, liking particular pages, creating pages, and performing other tasks that facilitate social action ¶ [0092]. In particular embodiments, social-networking system 160 may perform particular actions with respect to a user based on coefficient information. Coefficients may be used to predict whether a user will perform a particular action based on the user's interest in the action. A coefficient may be used when generating or presenting any type of objects to a user, such as advertisements, search results, news stories, media, messages, notifications, or other suitable objects. In particular embodiments, social-networking system .


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kasravi in view of Rose in view of Lang in view of Chin in view of Boucher.

Regarding claims 19, the combination of Kasravi, Chin, Lang, Rose and Boucher discloses, collecting information about user interactions with the personalized analytics system; receiving input to disable tracking user interactions; and disabling collecting the information about the user interactions (Boucher: Any suitable type of user actions may be tracked or monitored. Typical user actions include viewing profile pages, creating or posting content, interacting with content, tagging or being tagged in images, joining groups, listing and confirming attendance at events, checking-in at locations, liking particular pages, creating pages, and performing other tasks that facilitate social action ¶ [0092]. In particular embodiments, social-networking system 160 may perform particular actions with respect to a user based on coefficient information. Coefficients may be used to predict whether a user will perform a particular action based on the user's interest in the action. A coefficient may be used when generating or presenting any type of objects to a user, such as advertisements, search results, news stories, media, messages, notifications, or other suitable objects. In particular embodiments, social-networking system 160 may generate search results based on coefficient information. Search results for a particular user may be scored or ranked based on the coefficient associated with the search .


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kasravi in view of Chin in view of Lang in view of Rose in view of Stading; Tyron Jerrod et al. (US 20080243785 A1) [Stading].

Regarding claim 21, the combination of Kasravi, Chin, Lang and Rose teaches all the limitations of claim 17.
However neither Kasravi, Chin, Lang or Rose explicitly facilitate wherein the supplemental content comprises one or more of drill-up content or drill-down content obtained based at least in part on the metadata associated with the narrated analytics playlist.
Stading discloses, wherein the supplemental content comprises one or more of drill-up content or drill-down content obtained based at least in part on the metadata associated with the narrated analytics playlist (In still another particular illustrative embodiment, the search system correlates the search results by identifying relationships between metadata related to the search results. The search system can generate one or more selectable indicators from the secondary data and from the ancillary information to drill through the search results. Additionally, the search system can generate one or more selectable indicators from the secondary data and from the ancillary information to drill down within the search results ¶ [0101]. Also see ¶ [0092]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Stading’s system would have allowed Kasravi, Chin, Lang and Rose to facilitate wherein the supplemental content comprises one or more of drill-up .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






10/20/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154